Exhibit 10.2

AMENDMENT TO

EMPLOYMENT OFFER LETTER

This AMENDMENT TO EMPLOYMENT OFFER LETTER dated December 31, 2008 is by and
between Salary.com, Inc. (the “Company”), and Bryce Chicoyne (the “Employee”).

WHEREAS, the Company and the Employee entered into the Agreement Re: Salary.com
Employment Offer Letter dated April 1, 2008 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement to comply with and meet the
requirements of the provisions of Section 409A of the Internal Revenue Code of
1986, as amended.

NOW, THEREFORE, the Company and the Employee, each intending to be legally bound
hereby, do mutually covenant and agree as follows:

1. Paragraph 2 of the Agreement is hereby amended by adding the following
sentence immediately after the last sentence thereof:

“Any incentive compensation award will be payable during the two and one-half
month period ending on the 15th day of the third month following the end of the
taxable year in which such incentive compensation award was earned.”

2. The Agreement is hereby further amended by adding a new Paragraph 16
immediately after Paragraph 15 thereof as follows:

“16. Section 409A.

(a) Anything in this letter to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company determines that you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement on account of your separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death. If any
such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule. To the extent that any payment is
delayed as described herein (a “409A Delayed Payment”), the Company shall,
within fifteen (15) days after your separation date, make an irrevocable
contribution to a rabbi trust with an independent bank trustee in an amount
equal to such 409A Delayed Payment and the trustee shall be instructed to pay
such amount to you in accordance with Section 409A of the Code, as described
herein.



--------------------------------------------------------------------------------

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this letter shall be provided by the Company or incurred by you during the time
periods set forth in this letter. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c) The parties intend that this letter will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this letter is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this letter may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(d) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(e) The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this letter are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.”

4. The Agreement otherwise remains in full force and effect as to all other
provisions under said Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Offer Letter as of the date first above written.

 

SALARY.COM, INC. By:   /s/ G. Kent Plunkett   G. Kent Plunkett   President and
Chief Executive Officer

 

/s/ Bryce Chicoyne Bryce Chicoyne

 

3